Citation Nr: 1300979	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  93-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for exotropia of the right eye.

2.  Entitlement to service connection for arthritis of the right hand.

3.  Entitlement to an increased evaluation for residuals of a midshaft fracture of the right fifth metacarpal, currently evaluated as 10 percent disabling.

(The issue of whether there was clear and unmistakable error (CUE) in a March 31, 2009 Board of Veterans' Appeals decision, which denied entitlement to an effective date prior to September 30, 2002, for the award of service connection for an anxiety disorder, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney At Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969. 

By a decision entered in September 1991, the RO, among other things, denied an increased (compensable) rating for service-connected residuals of a midshaft fracture of the right fifth metacarpal.  The Veteran appealed to the Board of Veterans' Appeals (Board), challenging the assigned evaluation.  In August 1993, while that appeal was pending, the RO entered another decision that, in pertinent part, denied service connection for a disorder of the right eye and arthritis of the right hand. 

In November 1995, the Board, among other things, remanded the claim for an increased rating for residuals of the midshaft fracture of the right fifth metacarpal for additional development.  As for the claims for service connection for a disorder of the right eye and arthritis of the right hand, the Board noted that the Veteran had expressed disagreement with the RO's August 1993 denial of those claims, but that the claims had not yet been developed for appellate review.  (The Board had nevertheless taken the Veteran's testimony at a March 1994 hearing on these issues.)  As a result, the Board referred those issues to the RO for appropriate action. 

In March 1998, while the case was in remand status, the RO issued the Veteran a statement of the case (SOC) pertaining, in part, to his claims for service connection for a disorder of the right eye and arthritis of the right hand.  He filed a substantive appeal later that same month, thereby perfecting those issues for appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  The RO continued the prior denials and returned the case to the Board. 

In January 2000, the Board disallowed the Veteran's claims for service connection for a psychiatric disorder and a right eye disorder other than exotropia.  The other issues on appeal including increased evaluation for residuals of the midshaft fracture of the right fifth metacarpal; service connection for arthritis of the right hand and reopening of a previously denied claim for service connection for exotropia of the right eye were remanded for additional development. 

In August 2002, while the case was in remand status, the RO granted a 10 percent rating for residuals of the midshaft fracture of the right fifth metacarpal, effective from July 2, 1991 (the date of receipt of the Veteran's claim for increase).  The prior denials were otherwise confirmed, and the case was returned to the Board. 

In May 2003, the Board denied a rating in excess of 10 percent for residuals of the midshaft fracture of the right fifth metacarpal, denied service connection for arthritis of the right hand, and reopened and denied the claim for service connection for exotropia of the right eye. 

The Veteran appealed the Board's May 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2004, the parties to the appeal filed a joint motion asking the Court to vacate and remand the Board's decision insofar as it denied a rating in excess of 10 percent for residuals of the midshaft fracture of the right fifth metacarpal, and service connection for arthritis of the right hand and exotropia of the right eye.  The Court granted the motion later that same month. 

In November 2004, the Board remanded the case for additional development.  The prior denials were otherwise continued, and the case was returned to the Board in September 2007.  In its September 2007 decision, the Board remanded the three issues noted above for further development.  

The Veteran subsequently appealed the September 2007 decision with respect to other matters that the Board denied.  This has delayed processing of the three claims that were remanded for further development.  The case was returned to the Board following those appellate actions to address a CUE claim, which is the subject of a separate decision by the Board.  During review of the CUE motion, the Board noted that the remanded claims had not yet been addressed, and thus, the Board addresses those issues in the remand below.

Furthermore, the Board notes that the Veteran has had two Board hearings during the course of the present appeal.  The first such hearing, held in March 1994, was conducted by one Veterans Law Judge, and the second hearing, held in June 1999, was conducted by another.  Because the law requires that a Veterans Law Judge (Member of the Board) who conducts a hearing on appeal participate in the Board's final determination, see 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707, an expanded panel of the Board was assigned to consider the Veteran's appeal in January 2000.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 19.3(a).  Since that time, the Veterans Law Judge who conducted the March 1994 hearing left the Board's employ.  Accordingly, as only one of the Veterans Law Judges who remains at the Board has held a hearing in this case, the Board's Office of Quality Review has determined that a panel decision is no longer required and thus the panel has been dissolved.  See December 2012 Office of Quality Review electronic message.  This remand is prepared over the signature of the member of the Board who held the 1999 hearing.


REMAND

As noted in the Introduction, the Board previously remanded these issues in September 2007.  However, it appears that due to the subsequent appellate process regarding other issues, the evidentiary development ordered by the Board has not yet been completed.  Accordingly, the Board finds that another remand is necessary at this time in order to ensure compliance with its previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The September 2007 REMAND section is hereby incorporated by reference.  The agency of original jurisdiction (AOJ) should refer to that document when processing this case.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Huntington VA Medical Center, or any other VA medical facility that may have treated the Veteran for eye or hand problems since September 2011 and associate those documents with the claims file.

2.  Ask the Veteran to provide a release for copies of additional relevant records of treatment in the possession of K.D. Gibson, D.O., to include any relevant records that have been generated since records from Dr. Gibson were last received in August 1997, and to identify, and provide releases for (where necessary), any other care provider who might possess new or additional evidence pertinent to the claims remaining on appeal.  If the Veteran provides adequate identifying information, and the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence obtained should be associated with the claims file. 

3.  After the foregoing development has been completed, arrange to have the Veteran scheduled for an examination of his right hand.  After reviewing the claims file, examining the Veteran, and completing any testing deemed necessary--including any necessary imaging studies--the examiner should offer an opinion as to whether the Veteran in fact has arthritis of the right hand.  If arthritis is present, the examiner should describe the areas of the hand that are affected and offer an opinion, with respect to each affected area, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the arthritis can be attributed to an event, injury, or disease in service, or has been caused by, or chronically worsened by, the disability of the Veteran's right fifth metacarpal or any other service-connected disability.  A complete rationale should be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding the onset/cause of disability should be set forth in detail.

4.  Also arrange to have the Veteran scheduled for an examination of his right eye.  The examiner should review the claims file, examine the Veteran, conduct any testing deemed necessary, and provide an opinion with respect to each of the following questions:  

a.  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had exotropia of the right eye prior to his entry into the military? 

b.  If it is clear and unmistakable that the Veteran had exotropia of the right eye prior to his entry into the military, is it clear and unmistakable that the disability underwent no chronic or permanent increase in severity during service? 

c.  If it is clear and unmistakable that the Veteran had exotropia of the right eye prior to his entry into the military, and it is debatable whether it underwent a chronic or permanent increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that any increase in severity during service was due to the natural progress of the condition? 

A complete rationale should be provided.

5.  Thereafter, take adjudicatory action on the Veteran's claims for service connection for arthritis of the right hand and exotropia of the right eye, and his claim for an increased rating for residuals of a midshaft fracture of the right fifth metacarpal.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

